      Case 1:19-cv-00547-CCC-SES Document 1 Filed 03/28/19 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                        :
    ADRIAN J. THOMAS,                   :
                                        :     CIVIL ACTION
                          Plaintiff,    :
           v.                           :     NO.
                                        :
    JOSEPH RAMIREZ and                  :
    PRINCESS CRUISE LINES,              :
    LTD.,                               :   (ELECTRONICALLY FILED)
                                        :
                          Defendants.   :
                                        :
                                        :

                              NOTICE OF REMOVAL

      Defendant Princess Cruise Lines, Ltd. (“Princess” or “Defendant”)

respectfully notifies this Court of its removal of the above-captioned case from the

Court of Common Pleas of York County, Pennsylvania, No. 2019-SU-000438, to

the United States District Court for the Middle District of Pennsylvania pursuant to

28 U.S.C. §§1331 1332(a), 1441(a), and 1446, and in support thereof allege as

follows:

      1.        Plaintiff Adrian J. Thomas (“Plaintiff”) initiated an action against

Princess and additional defendant Joseph Ramirez (“Ramirez”) in the Court of

Common Pleas of York County, Pennsylvania, No. 2019-SU-000438, by filing a

Complaint on or about February 13, 2019. A true and correct copy of Plaintiff’s

Complaint is attached hereto as Exhibit “A.”
      Case 1:19-cv-00547-CCC-SES Document 1 Filed 03/28/19 Page 2 of 6




      2.       In his Complaint, Plaintiff asserts the following claims: (1) a claim

against Ramirez for breach of an oral agreement between to perform work as a

guitar player on Princess’s cruise line for 7 months at a pay rate of $19,600; (2) a

claim against Princess for violation of an implied and/or written contract to

perform work as a guitar player on Princess’s cruise line for 7 months at a pay rate

of $19,600; and (3) a claim against Princess for violation of Plaintiff’s rights under

the Americans with Disabilities Act of 1990 (“ADA”) by refusing to hire him to

perform on Princess’s cruise line based solely upon his status as a disabled person.

(Ex. A at ¶¶ 19-21)

      3.       Plaintiff seeks damages in his favor in an amount over $120,000. (Id.

at ¶¶ 22-26)

      4.       Princess received a copy of the Complaint via certified mail on

February 27, 2019.

      5.       In response to the Complaint, Ramirez has filed an Answer and

Motion to Dismiss. A true and correct copy of Ramirez’s Answer and Motion to

Dismiss are attached hereto as Exhibit “B.”

      6.       Princess has not filed any response to the Complaint.

      7.       Plaintiff is a citizen of the Commonwealth of Pennsylvania, residing

at 159 South Pine Street, York, PA 17403. See Ex. A at ¶ 1.



                                           2
      Case 1:19-cv-00547-CCC-SES Document 1 Filed 03/28/19 Page 3 of 6




      8.     Defendant Ramirez is a citizen of the State of Florida, residing at 25

Plantation Drive, Vero Beach, FL 32966. See id. at ¶ 2.

       9.    Princess is incorporated in Bermuda and its headquarters and principal

place of business in Santa Clarita, California. See id. at ¶ 3.

       10. Neither of the Defendants are Pennsylvania citizens.

      11.    Under 28 U.S.C. § 1441, “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be

removed by the defendant or defendants, to the district court of the United States

for the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a).

      12.    Under 28 U.S.C. § 1331, which provides for federal question

jurisdiction, the “district courts shall have original jurisdiction of all civil actions

under the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331.

      13.    Under 28 U.S.C. § 1332, which provides for diversity jurisdiction, the

“district courts shall have original jurisdiction of all civil actions, where the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

and is between Citizens of different States.” 28 U.S.C. § 1332(a)(1).

      14.    Here, removal is appropriate because Plaintiff has asserted an ADA

claim in his Complaint and because the parties to this action are citizens of

different states and the amount in controversy exceeds $75,000. As a result both

                                           3
       Case 1:19-cv-00547-CCC-SES Document 1 Filed 03/28/19 Page 4 of 6




federal question jurisdiction and federal diversity jurisdiction exist and removal of

this action is appropriate under 28 U.S.C. §§1441(a).

       15.   In accordance with 28 U.S.C. § 1446(b)(2)(A), Princess has obtained

the consent of additional defendant Ramirez to the removal of this action. A true

and correct copy of Defendant Ramirez’s Consent is attached hereto as Exhibit

“C.”

       16.   Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of the

Notice of Removal has been provided to Plaintiff and has been filed with the Court

of Common Pleas of York County, Pennsylvania.

       WHEREFORE, Defendant Princess Cruise Lines, Ltd. respectfully request

that the above-captioned action pending against it in the Court of Common Pleas of

York County, Pennsylvania be removed to the United States District Court for the

Middle District of Pennsylvania.

                                       Respectfully submitted,

Dated: March 28, 2019                  BLANK ROME LLP

                                       /s/ Anthony B. Haller
                                       Anthony B. Haller (PA Bar No. 37017)
                                       Mark Blondman (PA Bar No. 38928)
                                       (pro hac vice application to be submitted)
                                       Rosemary McKenna (PA Bar No. 307796)
                                       (pro hac vice application to be submitted)
                                       One Logan Square
                                       130 N. 18th Street
                                       Philadelphia, PA 19103-6998
                                       Telephone: 215-569-5690/5593/5369
                                         4
Case 1:19-cv-00547-CCC-SES Document 1 Filed 03/28/19 Page 5 of 6




                             Facsimile: 215-569-5690/5593/5369
                             Haller@BlankRome.com
                             Blondman@BlankRome.com
                             McKenna@BlankRome.com

                             Attorneys for Defendant
                             Princess Cruise Lines, Ltd.




                               5
      Case 1:19-cv-00547-CCC-SES Document 1 Filed 03/28/19 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I, Rosemary McKenna, Esquire, hereby certify that, on March 28, 2019, a

true and correct copy of the foregoing Notice of Removal was served via first-class

U.S. mail upon the following:

                                  Adrian J. Thomas
                                159 South Pine Street
                                  York, PA 17403
                                   Pro Se Plaintiff

                                   Joseph Ramirez
                                 25 Plantation Drive
                                Vero Beach, FL 32966
                                  Pro Se Defendant



                                             /s Rosemary McKenna
                                             ROSEMARY MCKENNA
